Exhibit 10.47
 
Tier Technologies, Inc.
 
Incentive and Nonstatutory Stock Option Agreement
 
Granted Under the Amended and Restated 2004 Stock Incentive Plan
 
1.    Grant of Option.
 
This agreement evidences the grant by Tier Technologies, Inc., a Delaware
corporation (the “Company”), on August 16, 2010 (the “Grant Date”) to Alex P.
Hart, an employee of the Company (the “Participant”), of an option to purchase,
in whole or in part, on the terms provided herein and in the Company’s Amended
and Restated 2004 Stock Incentive Plan (the “Plan”), a total of 300,000 shares
(the “Shares”) of common stock, no par value per share, of the Company (“Common
Stock”) at $5.06 per Share.  Unless earlier terminated, this option shall expire
at 5:00 p.m., Eastern time, on August 16, 2020 (the “Final Exercise Date”).
 
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) to the fullest
extent legally permitted, with any additional portions treated as a nonstatutory
stock option.  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.
 
2.    Vesting Schedule.
 
This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 1/48th
of the original number of Shares on the same date in each succeeding month
following the first anniversary of the Grant Date until the fourth anniversary
of the Grant Date.  Fractional shares produced by the formula will be rounded
down and carried forward to succeeding months.  If a "Change in Control" (as
defined in the Participant's employment agreement with the Company dated as of
August 10, 2010 and amended to date (the "Employment Agreement")) occurs, the
option may accelerate further as provided under Section 6(c) of the Employment
Agreement (subject to the conditions therein).
 
3.    Exercise of Option.
 
(a)    Form of Exercise.   Each election to exercise this option shall be in
writing or provided electronically, in each case in the manner specified by the
Company, accompanied by payment in full in the manner provided in the Plan
(except that the Participant may not use a promissory note for payment).  The
Participant may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share or for
fewer than ten whole shares.
 
(b)    Continuous Relationship with the Company Required.   Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he
 
 
 

--------------------------------------------------------------------------------

 
or she exercises this option, is, and has been at all times since the Grant
Date, an employee or officer of, or consultant or advisor to, the Company or any
other entity the employees, officers, directors, consultants, or advisors of
which are eligible to receive option grants under the Plan (an “Eligible
Participant”), and shall only be treated as an incentive stock option if
exercised within ninety (90) days after the Participant ceases to be an employee
of the Company or any parent or subsidiary of the Company as defined in Section
424(e) and (f) of the Code.
 
       (c)   Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
 
(d)    Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e)    Termination for Cause.  If the Participant’s employment, prior to the
Final Exercise Date, is terminated by the Company for Cause, the right to
exercise this option shall terminate immediately upon the effective date of such
termination.   A termination for “Cause” shall occur if, and only if, such
termination is for "Cause" as defined in the Employment Agreement or any
subsequent and then effective employment agreement between the Company and the
Participant (and using the Employment Agreement definitions if no subsequent
employment agreement is then effective).
 
4.    Tax Matters.
 
(a)    Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
 
(b)    Disqualifying Disposition.  If the Participant disposes of Shares
acquired upon exercise of this option (under the portion treated as an incentive
stock option) before the later of two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.
 
 
 

--------------------------------------------------------------------------------

 
5.    Nontransferability of Option.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
6.    Provisions of the Plan.
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option, and to the Employment Agreement.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
                                                              
                                                                               

 

   Tier Technologies, Inc.        By:  /s/ Ronald W. Johnston    Dated: 
September 15, 2010        Name:  Ronald W. Johnston    Title:  Chief Financial
Officer

 

 
 

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2004 Stock Incentive Plan.
 
                      

   PARTICIPANT        Signature:  /s/ Alex P. Hart    Printed Name: Alex P. Hart
   

 


 

 
 

--------------------------------------------------------------------------------

 

Operational Note to File
 
At an exercise price of $5.06 per share and a requirement that as much as
possible be ISOs, this would provide for the following schedule (assuming that
ISOs come first and assuming no Change in Control):
 
August 16, 2011 – 19,762 ISOs, 55,238 NSOs
 
September 16 – December 16, 2011 – 6,250 NSOs each month
 
January 16 – March 16, 2012 – 6,250 ISOs each month
 
April 16, 2012 – 1,012 ISOs, 5,238 NSOs
 
May 16 – December 16, 2012 – 6,250 NSOs each month
 
January 16 – March 16, 2013 – 6,250 ISOs each month
 
April 16, 2013 – 1,012 ISOs, 5,238 NSOs
 
May 16 – December 16, 2013 – 6,250 NSOs each month
 
January 16 – March 16, 2014 – 6,250 ISOs each month
 
April 16, 2014 – 1,012 ISOs, 5,238 NSOs
 
May 16 – August 16, 2014 – 6,250 NSOs each month
 


 


 

